DETAILED ACTION
This office action is in response to an Request for Continued Examination (RCE) filed 08/04/2022 for application 16/747,345.
Claims 1, 8, and 15 have been amended.  No claims have been cancelled.  Now new claims have been added.  Thus, claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14, and 20 are rejected under 5 U.S.C. 103 as being unpatentable over Borchers (Borchers et al., US 8,255,618) in view of Chu (Chu et al., US 2008/0024899 A1) and GeeksForGeeks (an article attached to this office action and available online at https://www.geeksforgeeks.org/shortest-job-first-cpu-scheduling-with-predicted-burst-time/).

Regarding claim 1, Borchers teaches A memory system comprising: a plurality of queues (Borchers, column 5, lines 52-60 discloses queues 212a, 212b, and 212c used by the Memory Controller 230 to obtain memory operation commands from the host in accordance with a partition work schedule which may be driven by the number of available slots. See also Borchers, column 1 line 47-60 that discloses the command dispatcher contains a unified command buffer containing slots dedicated to the memory partitions based on the priorities of each partition.   See also Borchers, column 2, lines 13-20 that discloses the command dispatchers maintains a linked list of memory operations commands for each of the plurality of memory devices, where each linked list is an example of a queue. )
for holding respective subsets of a plurality of commands with different priorities;  (Borchers, column 6, lines 52-60 discloses queue 212a may be a high priority queue, queue 212b may be a medium priority queue, and queue 212c may be a low priority queue.   See also Borchers, column 2, lines 51-59 that discloses the slots that make up the command dispatcher queues are allocated based on the respective priorities of each of the memory partitions that are the source of the data.   See Borchers Fig. 3 and supporting paras column 8, line 34-43 that discloses a command dispatch buffer 300 which is an example of a plurality of queues for scheduling at the device.   See Borchers column 1, line 48-60 that discloses the Arbiter schedules based on priorities and Borchers column 6 line 8-18 that discloses command dispatcher queues are scheduled based on priorities.)
a scheduler configured to schedule the plurality of commands for processing based on respective priorities  (Borchers, column 6, line 20-34 discloses the queues are sampled (i.e. processed) based on the respective weights assigned to each queue where a weight is an example of a priority.  Examiner notes that Memory Controller 230 of Fig.2 is an example of a scheduler.) and expected completion times of the commands; (Borchers, column 13, 45-62 discloses the latency estimate indicates the estimated amount of time that currently pending memory operations commands for each respective memory device will take to complete execution.  See also Borchers, column 14, lines 7-19 that discloses the commands are scheduled per the expected latency by Latency Manger 637 shown in Figure 6 of Borchers.)
for each of the plurality of commands (Borchers, column 6, lines 9-15 discloses the queue arbiter 231 may obtain memory cooperation commands for memory partitions having a plurality of partition queues in accordance with the respective priorities for each queue of the respective plurality of partition queues, Memory Controller 230 containing the queue arbiter 231 schedules each of the commands based on the priorities for each of the plurality of commands as established by the priority of the queue in which each command is placed. ) with the different priorities in the queues; (Borchers, column 6, lines 52-60 discloses queue 212a may be a high priority queue, queue 212b may be a medium priority queue, and queue 212c may be a low priority queue.   See also Borchers, column 2, lines 51-59, Borchers Fig. 3 and supporting paras column 8, line 34-43, Borchers column 1, line 48-60,  Borchers column 6 line 8-18, all of which establish the priority for the queue Arbiter 231 used by the Memory Controller to schedule commands to Memory Devices 250 (a-f). Thus the queue arbiter 231 of schedules each of the plurality of commands based on the priority of the queue from which it is obtain from. )
and a decoder operably coupled to the plurality of queues for receiving and decoding the commands (Borchers column 7, lines `30-32 discloses that the memory system may include a decoder/translator 233 to perform functions such as decoding received memory commands into respective sub-commands)
according to respective schedules of the commands in the queues, as determined by the scheduler.  (Borchers, column 6, line 20-34 discloses a work schedule that is based on the respective weights.  Borchers column 5, line 55-61 discloses different weights are assigned to different priorities. See also Borchers column 1, lines 55-57 that discloses the work schedule may be based on the respective priorities of each of the memory partitions. Thus the Memory Controller of Borchers schedules the commands in the queues 212 (a-c), 214a, and 216 (a-b) based on the weights of the queues where a weight is an example of a respective schedule of the commands in the queues, which is determined by the Memory Controller 231 (the scheduler). )
 wherein in a first queue of the plurality of queues, a first set of commands of the plurality of commands are processed according to que-specific priorities of the first queue  (Borchers column 5, lines 52-67 discloses that each queue may have a queue specific priority, which would include a first queue with a queue specific priority.   See also Borchers, column 7, lines 9-15 discloses the queue arbiter 231 obtains (i.e. schedules) memory operations from the host in accordance with the priorities for each queue. )
and the que-specific completion times of the first queue are based on predicted execution times and predicted wait times of the first set of commands in the first queue. (Borchers Figs. 1 & 2  and supporting para column 4, lines 35-44 and column 4 line 65 through column 8 line 34 discloses that each of the memory channels may include one or more individual memory devices.  Borchers column 7, line 60 through column 8 line notes that each command queue may be coupled with a single  memory device.  Thus, Fig. 2 command group 234 may contain a single command queue 234a and a single memory device 250a.  Borchers, column 13, lines 45-61 discloses a latency manager may maintain a cumulative latency estimate for each respective memory device where the cumulative latency indicates an estimated amount of time that currently pending memory operation commands for each respective memory device (thus each memory queue since there is a 1-1 relationship between memory devices and queues) will take to complete.  The cumulative latency includes the time required to complete memory operation commands awaiting execution by the given memory device and memory operation commands that are in the process of being executed by the given memory device.  See also Borchers Fig. 9 and supporting paras column 17, line through column 18 line 28 that shows the cumulative latency is increased with every new command queued and decreased with each command completed. )
Borchers teaches that the queue specific completion times are used to determine if the command should be queued to the device, but does not explicitly disclose scheduling the queued commands based on the queue specific expected completion times.  Thus Borchers does not explicit teach  and que-specific expected completion times for the first set of commands in the first queue, 
Chu, of a similar field of endeavor, further teaches and que-specific expected completion times for the first set of commands in the first queue, (Chu [0025] discloses a memory controller may schedule a plurality of queues based on a plurality of well-known algorithms, including the shortest-latency-first algorithm.   Chu [0009] discloses the system may operation in a performance mode where the data is written to dynamic memory and immediately acknowledged and a harsh-environment mode where the data is written to flash  before acknowledgment.  Chu [0029] suggests the data to the flash memory is written to a read queue and a write queue.  The harsh-environment mode may be used when system environmental sensors such as temperature and humidity indicate that the drive may not be able to operate properly.   Thus the solution of Borchers in view of Chu would allow for a plurality of queues (a read queue and a write queue) to a single drive and would schedule the queue from the plurality of queues to a single device based on the shortest-latency-first algorithm using the cumulative latency of each read or write queue.)
Borchers and Chu are in a similar field of endeavor as both relate to scheduling commands from a host to a flash memory.  Thus it would have been obvious to one of ordinary skill in the art to combine the flash scheduled based on shortest latency first as described by Chu into the solution of Borchers.   One would be motivated to do so in order to ( GeeksForGeeks, page 1, lines 8-11) provide the maximum throughput and minimum average waiting time (WT) and turnaround time (TAT) in an harsh environment that may lose power at any given moment and speed is of the essence.  Examiner notes that the shortest time first algorithm is sometimes avoided because it is not possible to predict the latency.  However, Borchers has detailed a process of how latency may be computed and this is not a barrier in the solution of Borchers in view of Chu.


Regarding claim 2, the combination of Borchers, Chu, and GeeksForGeeks teaches all of the limitations of claim 1 above.  Borchers further teaches wherein the expected completion time for each of the plurality of commands includes expected execution time.  (Borchers, column 13, 45-62 discloses the latency estimate indicates the estimated amount of time that currently pending memory operations commands for each respective memory device will take to complete execution.)


Regarding claim 3,  the combination of Borchers, Chu, and GeeksForGeeks teaches all of the limitations of claim 2 above.  Borchers further teaches wherein the expected completion time for each of the plurality of commands includes expected wait time.  (Borchers, column 16, lines 53-67 discloses the latency includes the respective cumulative latency estimate for commands that are awaiting execution, which would including the waiting time.)


Regarding claim 4,  the combination of Borchers, Chu, and GeeksForGeeks teaches all of the limitations of claim 1 above.  Borchers further teaches wherein the system determines the expected completion time by estimating execution latency of the decoder.  (Borchers column 16, liens 53-67 discloses the latency times may indicate the time it will take to complete execution of the commands.   Borchers column 7, lines 30-32 discloses that the memory system may include a decoder/translator 233 to perform functions such as decoding received memory commands into respective sub-commands, thus would be included in the execution latency of the decoder.)


Regarding claim 7,  the combination of Borchers, Chu, and GeeksForGeeks teaches all of the limitations of claim 1 above.  Borchers further teaches wherein, in scheduling the plurality of commands for processing, the scheduler considers, for each of the commands, an updated priority which is determined based on a current priority of the command, predicted execution time of the command and predicted wait time of the command.  (Borchers column 14, lines 33-45 discloses that after each command completion, the system may update the expected cumulative estimates.  Borchers, column 6, lines 20-34 discloses the queues are sampled (i.e. processed) based on the respective weights assigned to each memory partition which is associated with a queue. Borchers, column 13, 45-62 discloses the latency estimate indicates the estimated amount of time that currently pending memory operations commands for each respective memory device will take to complete execution.   Borchers, column 16, lines 53-67 discloses the latency includes the respective cumulative latency estimate for commands that are awaiting execution, which would including the waiting time.  Borchers, column 14, lines 7-19 that discloses the commands are scheduled or returned to the host per the expected latency.   Thus the scheduling of the commands would be based on the priority of the individual queues and the expected latency of the commands awaiting in the queue which would include the predicted wait time of the commands.)


Regarding claim 8, Borchers teaches A method (Borchers [Abstract] discloses both a memory device and methods for dispatching memory commands) for scheduling and sending commands (Borchers [Abstract] and column 1, lines 48-59 discloses a schedule of memory operation commands.   Borchers Fig.1 Queue Arbiter and/or Command Dispatcher and supporting paras column 1 line 51 to column 2 line 65 that describes the implementation of the schedule) 
to a decoder, (Borchers column 7, lines 30-32 discloses that the memory system may include a decoder/translator 233 to perform functions such as decoding received memory commands into respective sub-commands) 
the method comprising: queueing respective subsets of commands in respective queues; (Borchers column 7, lines 30-32 discloses that the memory system may include a decoder/translator 233 to perform functions such as decoding received memory commands into respective sub-commands) 	
scheduling the commands for processing by the decoder, using a scheduler, based on respective priorities (Borchers, column 6, line 20-34 discloses a work schedule that is based on the respective weights, where the scheduler may be either the Queue Arbiter and/or the Command Dispatcher. and expected completion times of the commands;  (Borchers, column 13, 45-62 discloses the latency estimate indicates the estimated amount of time that currently pending memory operations commands for each respective memory device will take to complete execution. See also Borchers, column 14, lines 7-19 that discloses the commands are scheduled per the expected latency.)
for each of the plurality of commands (Borchers, column 6, lines 9-15 discloses the queue arbiter 231 may obtain memory cooperation commands for memory partitions having a plurality of partition queues in accordance with the respective priorities for each queue of the respective plurality of partition queues, Memory Controller 230 containing the queue arbiter 231 schedules each of the commands based on the priorities for each of the plurality of commands as established by the priority of the queue in which each command is placed. ) with the different priorities in the queues; (Borchers, column 6, lines 52-60 discloses queue 212a may be a high priority queue, queue 212b may be a medium priority queue, and queue 212c may be a low priority queue.   See also Borchers, column 2, lines 51-59, Borchers Fig. 3 and supporting paras column 8, line 34-43, Borchers column 1, line 48-60,  Borchers column 6 line 8-18, all of which establish the priority for the queue Arbiter 231 used by the Memory Controller to schedule commands to Memory Devices 250 (a-f). Thus the queue arbiter 231 of schedules each of the plurality of commands based on the priority of the queue from which it is obtain from. )
and  transmitting the commands from the queues to the decoder for processing (Borchers column 7, lines `30-32 discloses that the memory system may include a decoder/translator 233 to perform functions such as decoding received memory commands into respective sub-commands) 
according to respective schedules of the commands in the queues, as determined in the scheduling operation  (Borchers, column 6, line 20-34 discloses a work schedule that is based on the respective weights.  Borchers column 5, line 55-61 discloses different weights are assigned to different priorities. See also Borchers column 1, lines 55-57 that discloses the work schedule may be based on the respective priorities of each of the memory partitions. Thus the Memory Controller of Borchers schedules the commands in the queues 212 (a-c), 214a, and 216 (a-b) based on the weights of the queues where a weight is an example of a respective schedule of the commands in the queues, which is determined by the Memory Controller 231 (the scheduler). )
 wherein in a first queue of the plurality of queues, a first set of commands of the plurality of commands are processed according to que-specific priorities of the first queue  (Borchers column 5, lines 52-67 discloses that each queue may have a queue specific priority, which would include a first queue with a queue specific priority.   See also Borchers, column 7, lines 9-15 discloses the queue arbiter 231 obtains (i.e. schedules) memory operations from the host in accordance with the priorities for each queue. )
and the que-specific completion times of the first queue are based on predicted execution times and predicted wait times of the first set of commands in the first queue. (Borchers Figs. 1 & 2  and supporting para column 4, lines 35-44 and column 4 line 65 through column 8 line 34 discloses that each of the memory channels may include one or more individual memory devices.  Borchers column 7, line 60 through column 8 line notes that each command queue may be coupled with a single  memory device.  Thus, Fig. 2 command group 234 may contain a single command queue 234a and a single memory device 250a.  Borchers, column 13, lines 45-61 discloses a latency manager may maintain a cumulative latency estimate for each respective memory device where the cumulative latency indicates an estimated amount of time that currently pending memory operation commands for each respective memory device (thus each memory queue since there is a 1-1 relationship between memory devices and queues) will take to complete.  The cumulative latency includes the time required to complete memory operation commands awaiting execution by the given memory device and memory operation commands that are in the process of being executed by the given memory device.  See also Borchers Fig. 9 and supporting paras column 17, line through column 18 line 28 that shows the cumulative latency is increased with every new command queued and decreased with each command completed. )
Borchers teaches that the queue specific completion times are used to determine if the command should be queued to the device, but does not explicitly disclose scheduling the queued commands based on the queue specific expected completion times.  Thus Borchers does not explicit teach  and que-specific expected completion times for the first set of commands in the first queue, 
Chu, of a similar field of endeavor, further teaches and que-specific expected completion times for the first set of commands in the first queue, (Chu [0025] discloses a memory controller may schedule a plurality of queues based on a plurality of well-known algorithms, including the shortest-latency-first algorithm.   Chu [0009] discloses the system may operation in a performance mode where the data is written to dynamic memory and immediately acknowledged and a harsh-environment mode where the data is written to flash  before acknowledgment.  Chu [0029] suggests the data to the flash memory is written to a read queue and a write queue.  The harsh-environment mode may be used when system environmental sensors such as temperature and humidity indicate that the drive may not be able to operate properly.   Thus the solution of Borchers in view of Chu would allow for a plurality of queues (a read queue and a write queue) to a single drive and would schedule the queue from the plurality of queues to a single device based on the shortest-latency-first algorithm using the cumulative latency of each read or write queue.)
Borchers and Chu are in a similar field of endeavor as both relate to scheduling commands from a host to a flash memory.  Thus it would have been obvious to one of ordinary skill in the art to combine the flash scheduled based on shortest latency first as described by Chu into the solution of Borchers.   One would be motivated to do so in order to ( GeeksForGeeks, page 1, lines 8-11) provide the maximum throughput and minimum average waiting time (WT) and turnaround time (TAT) in an harsh environment that may lose power at any given moment and speed is of the essence.  Examiner notes that the shortest time first algorithm is sometimes avoided because it is not possible to predict the latency.  However, Borchers has detailed a process of how latency may be computed and this is not a barrier in the solution of Borchers in view of Chu.


Regarding claim 9, the combination of Borchers, Chu, and GeeksForGeeks teaches all of the limitations of claim 8 above.  
The remainder of claim 9 recites limitations detailed in claim 2 above, and thus is rejected based on the teachings and rationale of claim 2 above.

Regarding claim 10, the combination of Borchers, Chu, and GeeksForGeeks teaches all of the limitations of claim 9 above.  
The remainder of claim 10 recites limitations detailed in claim 3 above, and thus is rejected based on the teachings and rationale of claim 3 above.


Regarding claim 11, the combination of Borchers, Chu, and GeeksForGeeks teaches all of the limitations of claim 8 above.  
The remainder of claim 11 recites limitations detailed in claim 4 above, and thus is rejected based on the teachings and rationale of claim 4 above.


Regarding claim 14, the combination of Borchers, Chu, and GeeksForGeeks teaches all of the limitations of claim 8 above.
The remainder of claim 14 recites limitations detailed in claim 7 above, and thus is rejected based on the teachings and rationale of claim 7 above.


Regarding claim 20, the combination of Borchers, Chu, and GeeksForGeeks teaches all of the limitations of claim 1 above.  Borchers further teaches wherein the scheduler is configured to schedule the plurality of the commands for processing based on the respective priorities of each of the commands in all of the queues (Borchers, column 6, lines 52-60 discloses queue 212a may be a high priority queue, queue 212b may be a medium priority queue, and queue 212c may be a low priority queue.   See also Borchers Fig. 2, and supporting paras, column 5 line 52 through column 6 line 8 that schedules a plurality of commands, based on the respective priorities of the commands established by the priorities of queues, and schedules each of the commands in all of the queues.)



Claims 5-6, 12-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Borchers in view of Chu and GeeksForGeeks as disclosed in claims 1-4, 8, and 11-12 and further in view of Ryabinin (Ryabinin et al., US 2017/0123898 A1).

Regarding claim 5, the combination of Borchers, Chu, and GeeksForGeeks teaches all of the limitations of claim 4 above.  
However, Borchers  does not explicitly teach wherein the system estimates execution latency of the decoder based on syndrome weight.
Ryabinin, of a similar field of endeavor, further teaches wherein the system estimates execution latency of the decoder based on syndrome weight. (Ryabinin [Abstract] teaches that there may be an ECC decoder to initiate decoding of a codeword or subcode using a particular operating mode based on the BER estimate.   Ryabinin [0010] teaches that syndrome weights generally indicate a number of expected bit errors and is considered a form of BER estimation.  Ryabinin [0069] discloses that the memory system may process memory commands according to the bit error rate estimate , thus may be based on a syndrome weight which is a form of BER.)
Borchers, Chu, and GeeksForGeeks and Ryabinin are in a similar field of endeavor as all relate to scheduling memory commands and/or memory sub commands.   Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the syndrome weighted BER to estimate the latency of a command into the solution of Borchers, Chu, and GeeksForGeeks.  One would be motivated to do so in order to (Ryabinin [0069]) reduce the average decoding latency of the sub codes by performing the more quickly decodable sub codes as a priority.  


Regarding claim 6, The combination of Borchers, Chu, GeeksForGeeks, and Ryabinin teaches all of the limitations of claim 5 above.  
Ryabinin further teaches wherein the syndrome weight is based on a parity check matrix of an error correcting code used by the decoder.  (Ryabinin [0029] that discloses the calculation of the syndrome weight based on the parity check matrix H).
The motivation to combine Ryabinin into the existing combination is the same as set forth in claim 5 above.


Regarding claim 12,  the combination of Borchers, Chu, and GeeksForGeeks teaches all of the limitations of claim 11 above.  However, the combination does not explicitly teach wherein the scheduling of the commands for processing by the decoder comprises: estimating execution latency of the decoder based on syndrome weight.
Ryabinin, of a similar field of endeavor, further teaches wherein the scheduling of the commands for processing by the decoder comprises: estimating execution latency of the decoder based on syndrome weight.  (Ryabinin [Abstract] teaches that there may be an ECC decoder to initiate decoding of a codeword or subcode using a particular operating mode based on the BER estimate.   Ryabinin [0010] teaches that syndrome weights generally indicate a number of expected bit errors and is considered a form of BER estimation.  Ryabinin [0069] discloses that the memory system may process memory commands according to the bit error rate estimate , thus may be based on a syndrome weight which is a form of BER.)
Borchers, Chu, GeeksForGeeks, and Ryabinin are in a similar field of endeavor as all relate to scheduling memory commands and/or memory sub commands.   Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the syndrome weighted BER to estimate the latency of a command into the solution of Borchers, Chu, and GeeksForGeeks.  One would be motivated to do so in order to (Ryabinin [0069]) reduce the average decoding latency of the sub codes by performing the more quickly decodable sub codes as a priority.  


Regarding claim 13, The combination of Borchers, Chu, GeeksForGeeks, and Ryabinin teaches all of the limitations of claim 12 above.
The remainder of claim 13 recites limitations detailed in claim 6 above, and thus is rejected based on the teachings and rationale of claim 6 above.


Regarding claim 15, A memory controller comprising: a plurality of queues for holding respective subsets of a plurality of commands with different priorities; (Borchers, column 5, lines 52-60 discloses queues 212a, 212b, and 212c.   See also Borchers, column 1 line 47-60 that discloses the command dispatcher contains a unified command buffer containing slots dedicated to the memory partitions based on the priorities of each partition.   See also Borchers, column 2, lines 13-20 that discloses the command dispatchers maintains a linked list of memory operations commands for each of the plurality of memory devices, where each linked list is an example of a queue. )
a scheduler to determine or update a priority for each of the commands using a metric function,  (Examiner notes that consistent with paragraph [0070] of the instant application, a function that schedules a command based on the commands current priority, its predicted execution time and/or its predicted wait time is an example of a metric function.  Borchers, column 6, line 20-34 discloses a work schedule that is based on the respective weights.  Borchers, column 5, lines 20-34 discloses the weights are a form of priority.  Borchers, column 13, 45-62 discloses the latency estimate indicates the estimated amount of time that currently pending memory operations commands for each respective memory device will take to complete execution.  )
and to schedule the commands based on the determined or updated priorities of the commands; (Borchers column 14, lines 33-45 discloses that after each command completion, the system may update the expected cumulative estimates.  Borchers, column 6, lines 20-34 discloses the queues are sampled (i.e. processed) based on the respective weights assigned to each memory partition which is associated with a queue.)
for each of the plurality of commands (Borchers, column 6, lines 9-15 discloses the queue arbiter 231 may obtain memory cooperation commands for memory partitions having a plurality of partition queues in accordance with the respective priorities for each queue of the respective plurality of partition queues, Memory Controller 230 containing the queue arbiter 231 schedules each of the commands based on the priorities for each of the plurality of commands as established by the priority of the queue in which each command is placed. ) with the different priorities in the queues; (Borchers, column 6, lines 52-60 discloses queue 212a may be a high priority queue, queue 212b may be a medium priority queue, and queue 212c may be a low priority queue.   See also Borchers, column 2, lines 51-59, Borchers Fig. 3 and supporting paras column 8, line 34-43, Borchers column 1, line 48-60,  Borchers column 6 line 8-18, all of which establish the priority for the queue Arbiter 231 used by the Memory Controller to schedule commands to Memory Devices 250 (a-f). Thus the queue arbiter 231 of schedules each of the plurality of commands based on the priority of the queue from which it is obtain from. )
for receiving and processing the commands according to respective schedules for each command, as determined by the scheduler.  (Borchers, column 6, line 20-34 discloses the queues are sampled (i.e. processed) based on the respective weights assigned to each queue.
Borchers, column 5, lines 52-60 discloses queues 212a, 212b, and 212c.  See also Borchers, column 2, lines 13-20 that discloses the command dispatchers maintains a linked list of memory operations commands for each of the plurality of memory devices, where each linked list is an example of a queue.  Borchers, column 3 lines 51 through column 4 line 65.  Thus the Memory Controller Queue Arbiter and Command Dispatchers receives and processes commands from the Host Partition queues and schedules them in the Command Queues 234a-236b.)
 wherein in a first queue of the plurality of queues, a first set of commands of the plurality of commands are processed according to que-specific priorities of the first queue  (Borchers column 5, lines 52-67 discloses that each queue may have a queue specific priority, which would include a first queue with a queue specific priority.   See also Borchers, column 7, lines 9-15 discloses the queue arbiter 231 obtains (i.e. schedules) memory operations from the host in accordance with the priorities for each queue. )
and the que-specific completion times of the first queue are based on predicted execution times and predicted wait times of the first set of commands in the first queue. (Borchers Figs. 1 & 2  and supporting para column 4, lines 35-44 and column 4 line 65 through column 8 line 34 discloses that each of the memory channels may include one or more individual memory devices.  Borchers column 7, line 60 through column 8 line notes that each command queue may be coupled with a single  memory device.  Thus, Fig. 2 command group 234 may contain a single command queue 234a and a single memory device 250a.  Borchers, column 13, lines 45-61 discloses a latency manager may maintain a cumulative latency estimate for each respective memory device where the cumulative latency indicates an estimated amount of time that currently pending memory operation commands for each respective memory device (thus each memory queue since there is a 1-1 relationship between memory devices and queues) will take to complete.  The cumulative latency includes the time required to complete memory operation commands awaiting execution by the given memory device and memory operation commands that are in the process of being executed by the given memory device.  See also Borchers Fig. 9 and supporting paras column 17, line through column 18 line 28 that shows the cumulative latency is increased with every new command queued and decreased with each command completed. )

Borchers teaches that the queue specific completion times are used to determine if the command should be queued to the device, but does not explicitly disclose scheduling the queued commands based on the queue specific expected completion times and does not explicitly teach the use of a ECC.  Thus, Borchers does not explicit teach and an error-correction code (ECC) decoder operably coupled to the plurality of queues and does not explicitly disclose  wherein in a first queue of the plurality of queues, a first set of commands of the plurality of commands are processed according to que-specific priorities of the first queue and que-specific expected completion times for the first set of commands in the first queue, and the que-specific completion times of the first queue are based on predicted execution times and predicted wait times of the first set of commands in the first queue....  and que-specific expected completion times for the first set of commands in the first queue.

Chu, of a similar field of endeavor, further teaches and que-specific expected completion times for the first set of commands in the first queue, (Chu [0025] discloses a memory controller may schedule a plurality of queues based on a plurality of well-known algorithms, including the shortest-latency-first algorithm.   Chu [0009] discloses the system may operation in a performance mode where the data is written to dynamic memory and immediately acknowledged and a harsh-environment mode where the data is written to flash  before acknowledgment.  Chu [0029] suggests the data to the flash memory is written to a read queue and a write queue.  The harsh-environment mode may be used when system environmental sensors such as temperature and humidity indicate that the drive may not be able to operate properly.   Thus the solution of Borchers in view of Chu would allow for a plurality of queues (a read queue and a write queue) to a single drive and would schedule the queue from the plurality of queues to a single device based on the shortest-latency-first algorithm using the cumulative latency of each read or write queue.)
Borchers and Chu are in a similar field of endeavor as both relate to scheduling commands from a host to a flash memory.  Thus it would have been obvious to one of ordinary skill in the art to combine the flash scheduled based on shortest latency first as described by Chu into the solution of Borchers.   One would be motivated to do so in order to ( GeeksForGeeks, page 1, lines 8-11) provide the maximum throughput and minimum average waiting time (WT) and turnaround time (TAT) in an harsh environment that may lose power at any given moment and speed is of the essence.  Examiner notes that the shortest time first algorithm is sometimes avoided because it is not possible to predict the latency.  However, Borchers has detailed a process of how latency may be computed and this is not a barrier in the solution of Borchers in view of Chu.

However, the combination of Borchers, Chu, and GeeksForGeeks does not explicitly disclose and an error-correction code (ECC) decoder operably coupled to the plurality of queues and does not explicitly disclose  wherein in a first queue of the plurality of queues, a first set of commands of the plurality of commands are processed according to que-specific priorities of the first queue and que-specific expected completion times for the first set of commands in the first queue, and the que-specific completion times of the first queue are based on predicted execution times and predicted wait times of the first set of commands in the first queue. 
Ryabinin, of a similar field of endeavor, further discloses and an error-correction code (ECC) decoder operably coupled to the plurality of queues  (Ryabinin [0031]-[0032] discloses an ECC decoder receives command from the host and provides the commands to the ECC decoder 125.)
Borchers, Chu, GeeksForGeeks, and Ryabinin are in a similar field of endeavor as all relate to scheduling memory commands and/or memory sub commands.   Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the syndrome weighted BER estimated latency to the ECC decoder interface of a command into the solution of Borchers, Chu, and GeeksForGeeks.  One would be motivated to do so in order to (Ryabinin [0069] reduce the average decoding latency of the sub codes by performing the more quickly decodable sub codes as a priority.  
The reasons for obviousness with respect to incorporating Ryabinin into the solution of Borchers, Chu, and GeeksForGeeks for claims 16-19 are the same as those presented for claim 15 above.

However, the combination of Borchers, Chu, GeeksForGeeks, and Ryabinin does not explicitly disclose  wherein in a first queue of the plurality of queues, a first set of commands of the plurality of commands are processed according to que-specific priorities of the first queue and que-specific expected completion times for the first set of commands in the first queue, and the que-specific completion times of the first queue are based on predicted execution times and predicted wait times of the first set of commands in the first queue.


Regarding claim 16, The combination of Borchers, Chu, GeeksForGeeks, and Ryabinin teaches all of the limitations of claim 15 above.
Borchers further teaches wherein the metric function determines or updates the priority for each of the commands based on a current priority of the command, an expected execution time of the command, and an expected wait time for the command.  (Borchers column 14, lines 33-45 discloses that after each command completion, the system may update the expected cumulative estimates.  Borchers, column 6, lines 20-34 discloses the queues are sampled (i.e. processed) based on the respective weights assigned to each memory partition which is associated with a queue. Borchers, column 13, 45-62 discloses the latency estimate indicates the estimated amount of time that currently pending memory operations commands for each respective memory device will take to complete execution.   Borchers, column 16, lines 53-67 discloses the latency includes the respective cumulative latency estimate for commands that are awaiting execution, which would including the waiting time.  Borchers, column 14, lines 7-19 that discloses the commands are scheduled or returned to the host per the expected latency.   Thus the scheduling of the commands would be based on the priority of the individual queues and the expected latency of the commands awaiting in the queue which would include the predicted wait time of the commands.)


Regarding claim 17, The combination of Borchers, Chu, and GeeksForGeeks and Ryabinin teaches all of the limitations of claim 15 above.
Borchers further teaches wherein the metric function is selected in accordance with at least one of the following maximize throughput, minimize worst case latency, and improve quality-of-service of the memory controller.  (Borchers Fig. 8 element 860 and supporting paras column 17, lines 21-33, that discloses if the latency estimate is above a latency threshold, the command is return to the host device without being processed, thus insuring the worst case latency does not exceed the threshold, an example of minimize worst case latency).


Regarding claim 18, The combination of Borchers, Chu, GeeksForGeeks, and Ryabinin teaches all of the limitations of claim 15 above.
Ryabinin further discloses further comprising an ECC component in which the plurality of queues, the scheduler and the ECC decoder are embodied.  (Ryabinin [0027] discloses that the ECC decoder 125 processes sub codes based in part on the syndrome weight of the sub code to estimate the number of bit errors likely to be present in the sub code.   Thus the solution of Borchers shown in Fig. 6 that shows a Memory Controller that processes a plurality of queues via the Queue Arbiter 631 according to the priorities of the queues and the latencies of the commands would incorporate the ECC of Ryabinin within the Memory Controller 630 of Borchers and the Memory Controller may be view as an ECC component.   See also Borchers Fig. 3 and supporting paras column 8, line 34-43 that discloses a command dispatch buffer 300 which is an example of a plurality of queues for scheduling at the device.   See Borchers column 1, line 48-60 that discloses the Arbiter schedules based on priorities and Borchers column 6 line 8-18 that discloses command dispatcher queues are scheduled based on priorities.)


Regarding claim 19, The combination of Borchers, Chu, GeeksForGeeks, and Ryabinin teaches all of the limitations of claim 15 above.
 further comprising a control component including a processor, the scheduler being embodied in the control component.  (Borchers Fig. 6 where the memory controller 630 is an example of a control component, that includes a scheduler (queue arbiter 631 and command dispatcher 633) that includes a response processor 639)


Response to Remarks
Examiner thanks applicant for their remarks and claim amendments of August 4, 2022.   They have been fully considered.   Examiner agrees that Borchers discloses an expected completion time that is used to determine if the request should be queued or returned to the host, but does not describe scheduling according to que-specific expected completion times of the commands in queue as in amended claim 1.

Applicant argues on page 13 Borchers’ process manages the queues on a queue-by-queue basis, but does not manage an individual commands within a specific queue except to return a received memory operation command to host device 610 when a latency threshold was exceeded.
Examiner respectfully disagrees.   Examiner agrees Borchers does not manage commands within a specific queue except to return a received memory operation.  Examiner disagrees with this statement with respect to scheduling priorities of individual queues, as noted by applicant in their remarks ‘Borchers describes a method for assigning relative priorities to different queues which determines the relative frequency at which commands for the respective command are sampled’.  Thus Borchers does describe managing queues on a queue-by-queue basis with respect to priorities.
As detailed in the office action above, newly cited Chu and GeeksForGeeks details managing requests on a queue-by-queue basis based on the cumulative latency of all pending and executing commands in the queue.
 

Applicant’s argument with respect to independent claims 8 and 15 all rely upon perceived errors in independent claim 1 which have been addressed by the rejection and remarks directed to claim 1 above.

Applicants arguments with respect to dependent claims 2-7, 9-14, and 16-20 all rely upon perceived errors in the base claims which have been addressed in the rejection and remarks relating to the base claims above.


Conclusion                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138